[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            MAY 9, 2005
                             No. 04-10702                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 03-00258-CR-2-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

     versus

JUAN CARLOS TRASVINA ALVAREZ,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (May 9, 2005)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES

Before CARNES, MARCUS and PRYOR, Circuit Judges.
PER CURIAM:

      This appeal of Juan Carlos Trasvina Alvarez regarding the propriety of his

conviction and sentence for conspiracy to possess with intent to distribute cocaine

is on remand from the Supreme Court of the United States for further

consideration in the light of United States v. Booker, 543 U.S. —, 125 S. Ct. 738

(2005). See Alvarez v. United States, — U.S. —, 125 S. Ct. 1717 (2005). We

previously affirmed Alvarez’s sentence. United States v. Alvarez, No. 04-10702

(11th Cir. Nov. 17, 2005). After reconsideration, we again affirm Alvarez’s

conviction and sentence, and we reinstate our previous opinion.

      The decision of the Supreme Court in Booker does not change our

resolution of this appeal. As we explained before, in his plea agreement, Alvarez

agreed to waive his right to appeal his sentence. An appeal waiver that is part of a

knowing and voluntary plea agreement is enforceable, United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993), and we have held that “the right to

appeal a sentence based on Apprendi/Booker grounds can be waived in a plea

agreement.” United States v. Rubbo, 396 F.3d 1330, 1335 (11th Cir. 2005).

During Alvarez’s plea colloquy, the district court specifically questioned Alvarez

regarding the appeal waiver, and Alvarez confirmed that he understood and agreed

voluntarily to it. Alternatively, again as we explained in our previous opinion,

                                         2
Alvarez also did not raise a Booker or Blakely challenge to his sentence in his

opening brief. Because Alvarez first raised that issue in his reply brief, the

argument was waived. United States v. Duncan, 400 F.3d 1297, 1299 n.1 (11th

Cir. 2005); see also United States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004)

(per curiam).

      After reconsideration, we again affirm and reinstate our previous opinion.

      OPINION REINSTATED; AFFIRMED.




                                          3